DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the reference number 426 is described as “hole”, and 428 is “spacer” but looks like 426 is “spacer” and 428 is “hole”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA(Applicant Approved Prior Art) in view of JPS62224522 and RU135649 .
	Regarding claim 1, AAPA teaches in specification {0002}-[0003], a method for electrochemical machining of a metallic article formed by additive manufacturing, comprising: obtaining or producing the metallic article, wherein the metallic article comprises an interior surface. 
AAPA fails to teach the steps of electrochemical machining the metallic article with a geometry; inserting a flexible, metallic cathode tube into the article, wherein the metallic cathode is spaced apart from the interior surface of the article, and wherein the metallic cathode tube is inserted so as to conform to the geometry of the article;  introducing an electrolyte fluid into the metallic cathode tube and the interior surface of the article; and electrochemical machining the metallic article by applying a voltage across the cathode tube and the metallic article, the metallic article functioning as an anode.
‘522 teaches the steps of electrochemical machining the metallic article (1) with a geometry (Fig. 1); inserting a flexible, metallic cathode rod (3) into the article, wherein the metallic cathode is spaced apart from the interior surface of the article (Fig. 1), and wherein the metallic cathode rod is inserted so as to conform to the geometry of the article;  introducing an electrolyte fluid (6) into the interior surface of the article; and electrochemical machining the metallic article by applying a voltage across the cathode rod and the metallic article, the metallic article functioning as an anode (Abstract; Figs 1 and 2).
‘522 fails to teach utilizing the metallic cathode tube instead metallic cathode rod.
‘649 teaches utilizing a cathode tube (cylindrical components) for electrochemical treatment. (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to  employ the steps of electrochemical machining the metallic article with a geometry; inserting a flexible, 
Regarding claims 2 and 12, ‘522 teaches electrochemical machining of the article reduces a surface roughness of the interior surface of the article (Abstract).
Regarding claims 5 and 15, ‘522 teaches the geometry is non-linear and comprises one or more bends (Fig. 1).
Regarding claims 6 and 16, ‘522 teaches the metallic article comprises a pipe (Fig 1).
Regarding claim 7 and 17, ‘522/’649 teach the metallic cathode tube is spaced apart from the interior surface of the metallic article using one or more non-conductive spacers (Fig. 1 of ‘522).
Claims 19 and 20, ‘522/’649 teach disposing the metallic cathode tube and the metallic article into an electrolyte fluid bath during the electrochemical machining (Fig. 1 of ‘522).
Regarding claim 11, AAPA teaches in specification [0002]-[0003], a system for electrochemical machining of a metallic article formed by additive manufacturing, comprising: the metallic article, wherein the metallic article comprises an interior surface 
AAPA fails to teach a non-linear geometry; a flexible, metallic cathode tube inserted into the article, wherein the metallic cathode is spaced apart from the interior surface of the article, and wherein the metallic cathode tube is inserted so as to conform to the non-linear geometry of the article;
an electrolyte fluid introduced into the metallic cathode tube and the interior surface of the article; and

‘522 teaches a non-linear geometry; a flexible, metallic cathode rod (3) inserted into the article (1), wherein the metallic cathode is spaced apart from the interior surface of the article (Fig. 1), and wherein the metallic cathode rod is inserted so as to conform to the non-linear geometry of the article (Fig. 1); an electrolyte fluid (6) introduced into the metallic cathode rod and the interior surface of the article; and a cathode terminal at the cathode rod and an anode terminal at the metallic article, wherein the cathode and anode terminals are configured for applying a voltage across the cathode rod and the metallic article, thereby electrochemical machining the metallic article (Abstract; Figs 1 and 2).
‘522 fails to teach utilizing the metallic cathode tube instead metallic cathode rod.
‘649 teaches utilizing a cathode tube (cylindrical components) for electrochemical treatment. (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to  utilizing a non-linear geometry; a flexible, metallic cathode rod inserted into the article, wherein the metallic cathode is spaced apart from the interior surface of the article, and wherein the metallic cathode rod is inserted so as to conform to the non-linear geometry of the article;
an electrolyte fluid introduced into the metallic cathode rod and the interior surface of the article; and
a cathode terminal at the cathode rod and an anode terminal at the metallic article, wherein the cathode and anode terminals are configured for applying a voltage across the cathode rod and the metallic article, thereby electrochemical machining the metallic article, as taught by ‘522 and also utilizing a cathode tube (cylindrical components) for electrochemical treatment, as taught by ’649 on the system of AAPA so as to improve electropolishing method for internal surface of elbow pipe.
Regarding claims 3,4,13, 14, surface roughness of the interior surface of article is deemed a matter of design choice.
Allowable Subject Matter
Claims 8,9,18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 10413983 teaches similar subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C HONG whose telephone number is (571)272-4529.  The examiner can normally be reached on M-F 9:00-18:00, First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4546.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN C HONG/              Primary Examiner, Art Unit 3726